Exhibit 12.3 HIGHWOODS REALTY LIMITED PARTNERSHIP RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED UNIT DISTRIBUTIONS Three Months Ended March31,2010 Earnings: Income from continuing operations before equity in earnings of unconsolidated affiliates $ Fixed charges Capitalized interest ) Distributions of earnings from unconsolidated affiliates Total earnings $ Fixed charges and Preferred Unit distributions: Contractual interest expense $ Amortization of deferred financing costs Interest expense on financing obligations Capitalized interest Interest component of rental expense Total fixed charges Distributions on Preferred Units Total fixed charges and Distributions on Preferred Units $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and Distributions on Preferred Units
